Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 1 of 11

Case: 34C12:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 1of11

IN THE CIRCUIT COURT OF THE SECOND JUDICIAL DISTRICT
OF JONES COUNTY, MISSISSIPPI

 

BARBARA C. HILTON PLAINTIFF
v. no. 464] -04-CVI
DELTA AIR LINES, INC. DEFENDANTS
AND DEFENDANTS A-E
COMPLAINT
JURY TRIAL REQUESTED

Plaintiff, Barbara C. Hilton, files this her Complaint against the Defendants, Delta Air
Lines, Inc., and Defendants A-E, and in support thereof would show unto the Court the
following:

PARTIES

l. Plaintiff, Barbara C, Hilton, is an adult resident citizen of Jones County,
Mississippi, whose address is 2007 North Sixth Avenue, Laurel, Mississippi 39441.

2, Defendant, Delta Air Lines, Inc., is a corporation organized and existing under
virtue of law of a state other than the state of Mississippi, whose principal place of business is
located at Hartsfield-Jackson International Airport in Atlanta, Georgia. Defendant, Delta Air
Lines, Inc., operates flights throughout the United States, including daily regular flights over,
into, and out of Mississippi, including, but not limited to, Jackson-Medgar Wiley Evers
International Airport; Gulfport-Biloxi International Airport, Jackson, Mississippi; and the
Hattiesburg-Laurel Regional Airport in Hattiesburg, Mississippi. Defendant, Delta Air Lines,
Inc., may be served with process by serving its registered agent for service of process

Corporation Service Company, 7716 Old Canton Road, Suite C, Madison, Mississippi 39110.

EXHIBIT

tabbies*
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 2 of 11
Case: 34C12:21-cv-00002_ Document#:2 Filed: 01/11/2021 Page 2of11

3. Defendants A-B are the individuals, who are the captain and the co-pilot of the
flight in question, whose names and addresses are unknown, but are believed to be residents of
the State of Mississippi and who are liable to the Plaintiff for the injuries she sustained in the
incident in question. The Plaintiff will amend her Complaint and include the real names and
addresses of Defendants A-B, once their identities are learned and once their liabilities are
ascertained, Defendant A is the captain/pilot in command of the aircraft and Defendant B is the
co-pilot of the aircraft and both of which are responsible for all activities for the flight in
question, including, but not limited to, the responsibility for safe landings and/or landings at
reasonable forces on touch down. Defendant A is also responsible for ensuring that the flight
attendants professionally and legally perform their duties and responsibilities. Defendants C-E
are the flight attendants, whose names are unknown, but Plaintiff will substitute their real names
once these names are known. Defendants C-E and Defendants A-B were responsible for ensuring
that the passengers on the aircraft were fully buckled in their seats before the aircraft took off
from Atlanta, Georgia, and fully bucked in their seats before landing in New Orleans, Louisiana.

COUNT I

4, Plaintiff adopts by reference and realleges each and every allegation of all
paragraphs of all counts of the Complaint the same as though specifically set out herein again.

5, On or about January 14, 2020, Delta Air Lines, Defendant A, and Defendant B
were engaged in commercial airline transportation and in the business of transporting passengers
for hire. Delta Air Lines, Defendant A, and Defendant B owned, operated, piloted, maintained,
and equipped a certain Delta aircraft, which operated as Delta flight No. 863 on a flight from

Atlanta, Georgia, to New Orleans, Louisiana.
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 3 of 11
Case: 34C/2:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 3 of11

6. Plaintiff, Barbara C. Hilton, purchased her Delta ticket from her home in Laurel,
Mississippi, and entered into a contract with Delta Air Lines in Laurel, Jones County,
Mississippi, for Delta Air Lines to transport Barbara C. Hilton from New Orleans, Louisiana, to
Indianapolis, Indiana, by way of Atlanta, Georgia, and then a return trip on January 13, 2020.
Delta Air Lines advertised and warranted to Barbara C. Hilton that it offered flights that were
safe and not unreasonably dangerous; that the Delta pilots were highly-qualified professionals;
and pilots who were expected to land the Delta aircraft at reasonable forces. Plaintiff, Barbara C.
Hilton, while at her home in the Second District of Jones County, Mississippi, contracted with
Delta Air Lines to safely transport her from New Orleans, Louisiana, to Indianapolis, Indiana, by
way of Atlanta, Georgia, and a return flight on January 13, 2020. Delta contracted and agreed
with Barbara C. Hilton to perform its contract of safe airline transportation operation in a
workman-like manner. The contract was finalized in the Second District of Jones County,
Mississippi, when Delta Air Lines accepted payment from Barbara C. Hilton at her home in
Jones County and when Delta Air Lines provided an airline ticket to her at her home address in
Laurel, Mississippi.

7, Delta Air Lines breached its contract with the Plaintiff by failing to fly the
Plaintiff safely from Atlanta, Georgia, to New Orleans, Louisiana, and breached its contract with
the Plaintiff by failing to perform the contract with the Plaintiff in a workman-like manner and
failed to enforce FAA regulations and rules that were promulgated for the safety of Barbara C.
Hilton and other airline passengers.

8. On or about January 13 and 14, 2020, the captain (Defendant A); the co-pilot,

(Defendant B); the crew; and the cabin flight attendants (Defendants C-E) of the Delta Air Lines
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 4 of 11

Case: 34Ci2:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 4 of 11

flight were in the course and scope of their employment with Delta Air Lines, and Delta Air
Lines was responsible for the incident in question and for failure to safely transport Barbara C.
Hilton, a passenger aboard Delta flight No. 863, from Atlanta, Georgia, to New Orleans,
Louisiana. Delta Air Lines was responsible for all of the negligent acts and omissions of the
captain (Defendant A), the co-pilot (Defendant B), the crew members, and the flight attendants
(Defendants C-E), who were involved with and/or responsible for operating, piloting, and
landing the aircraft in a safe manner on January 14, 2020; maintaining the aircraft in an airworthy
condition; training the aircraft pilots; and ensuring that Delta Air Lines and the Defendants C-E
were responsible for making sure the Delta Air Lines passengers were belted for takeoff and
landing; ensuring that the Delta Air Lines aircraft landings were made in a safe manner with
minimum force; and ensuring that the Delta passengers followed and abided by all Delta Air
Lines’ rules and regulations and FAA regulations, including, but not limited to, the rules and
laws requiring that all passengers were safely buckled in their seats, both for takeoff from
Atlanta, Georgia, and landing in New Orleans, Louisiana.

9. At all relevant times, Delta Air Lines, Defendant A, Defendant B, and Defendants
C-E were engaged in commercial air transportation and owed passengers, including Barbara C.
Hilton, the highest degree of care in operating the aircraft; piloting the aircraft; maintaining the
aircraft; servicing the aircraft; training pilots to safely fly the aircraft; making sure al] passengers
are belted on takeoff and landings; operating the aircraft in question in a safe manner; and safely
landing the aircraft in New Orleans, Louisiana.

10. On the occasion in question, Delta Air Lines operated Delta flight No. 2281 and

Barbara C. Hilton began her trip by driving her automobile to New Orleans, Louisiana, where she
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 5 of 11
Case: 34C12'21-cv-00002 Document#:2 Filed: 01/11/2021 Page 5of11

boarded the Delta flight in New Orleans, Louisiana, bound for Indianapolis, Indiana. Barbara C.
Hilton also boarded Delta flight No. 863 in Indianapolis, Indiana, on her return trip to New
Orleans, Louisiana, by way of Atlanta, Georgia. Barbara C. Hilton was a fare-paying passenger
on Delta flight No, 863, in as such, Delta Air Lines, Defendant A, Defendant B, and Defendants
C-E owed Barbara C, Hilton the highest degree of care.

11. On January 13, 2020, Delta Air Lines, Defendant A, and Defendant B flew the
aircraft from Indianapolis, Indiana, to Atlanta, Georgia, where the flight was delayed, once it
arrived in Atlanta, for several hours on the evening of January 13, 2020, and subsequently, Delta
flight No. 863 to New Orleans, Louisiana was canceled. The Delta flight was rescheduled for
early the next morning (January 14, 2020). Barbara C. Hilton, because of the flight delays on
January 13, 2020, was already exhausted and was forced to spend the night with relatives in
Atlanta, Barbara C. Hilton woke up early on January 14, 2020 to make her early-morning flight
to New Orleans, Barbara C. Hilton timely arrived at her gate for her flight on the early morning
of January 14, 2020, and boarded the aircraft, but the Delta Air Lines flight to New Orleans was
delayed another three hours. Barbara C. Hilton had very little rest or sleep the previous evening,
and once she boarded the flight to New Orleans, Delta Air Lines announced that the flight would
again be delayed another hour, Barbara C. Hilton laid down on all three seats in her row (the
seats next to her were vacant) and went to sleep. Defendants, Delta Air Lines, Defendant A,
Defendant B, and Defendants C-E (cabin crew) failed to awaken Barbara C. Hilton from sleep,
and she slept with her seatbelt unfastened throughout the takeoff, throughout the entire flight, and
until she was awakened by the hard landing at Louis Armstrong New Orleans International

Airport.
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 6 of 11

Case: 34C12:21-cv-00002. Document#:2 Filed: 01/11/2021 Page6of11

12. On the occasion in question, Delta Air Lines, Defendant A (the captain) and
Defendant B (the co-pilot) flew the Delta Air Lines flight negligently, carelessly, and recklessly
by causing the aircraft to land so hard that Barbara C. Hilton felt the jolt, and it caused Barbara
C, Hilton substantial pain, injuries, and damages. Delta Air Lines, Defendant A, Defendant B,
and Defendants C-E were negligent, careless, and reckless by failing to awaken Barbara C.
Hilton and failing to require that Barbara C. Hilton fasten her seatbelt, both for the flight takeoff
and the landing. The Defendants were negligent, careless, and reckless by causing the landing to
be so hard that the Plaintiff (still unbelted) sustained serious injuries and damages.

13. Barbara C. Hilton was treated the same day at an emergency room in New
Orleans, and she was subsequently treated for her cervical spine injury on a number of occasions
by various physicians, Barbara C. Hilton was finally referred to Dr. David Lee, who also treated
her conservatively on a number of occasions, but conservative treatment was proven to be
ineffective, Dr. Lee diagnosed Barbara C. Hilton with a severe cervical spine sprain (which, as
aforesaid, was treated conservatively with professional therapy and injections), and he
subsequently recommended surgery.

14. On the occasion in question, Delta Air Lines was the owner of the aircraft; the
operator of the aircraft; entity responsible for the pilot and co-pilot negligently landing the
aircraft; the entity responsible for Defendants C-E’s (flight attendants) negligent failure to make
sure Barbara C. Hilton was buckled in her seat before the aircraft landed in New Orleans,
Louisiana; the entity responsible for the safe operation of the aircraft; and the entity responsible
for the safety of the passengers on board the aircraft. Delta Air Lines, its pilot, and co-pilot were

negligent by carelessly and recklessly allowing the aircraft to make a hard landing, Delta Air
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 7 of 11
Case: 34Cl2:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 7 of 11

Lines and Defendants C-E were negligent for allowing Barbara C. Hilton to remain sleeping and
unbelted for the landing in New Orleans, Louisiana.

15. The Plaintiff, Barbara C. Hilton, sustained substantial injuries and damages,
proximately caused by the breach of contract by Delta Air Lines and by negligence of Delta Air
Lines, Defendant A (captain), Defendant B (co-pilot), and Defendants C-E (flight attendants),
and as a result thereof, Plaintiff, Barbara C, Hilton has suffered actual damages in the sum of
$995,000.00.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment of and from
Delta Air Lines; Defendant A; Defendant B; and Defendants C-E for Plaintiff's actual damages
in the sum of $995,000.00 and punitive damages in an amount to punish the Defendants and
deter them from such carelessness and careless conduct in the future; plus prejudgment interest;
post judgment interest; and all costs.

COUNT II

16. Plaintiff adopts by reference and realleges each and every allegation of all
paragraphs of all counts of the Complaint the same as though specifically set out herein again.

17. Delta Air Lines breached the express and implied warranties, and as result thereof
Barbara C, Hilton suffered actual damages in the amount of $995,000.00.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment of and from
the Delta Defendants, jointly and severally, for actual damages in the sum of $995,000.00 and
punitive damages in an amount to punish the Defendants and deter them from such carelessness
and careless conduct in the future; plus prejudgment interest; post judgment interest; and all

costs.
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 8 of 11

Case: 34C12:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 8of11

COUNT III

18. Plaintiff adopts by reference and realleges each and every allegation of all
paragraphs of all counts of the Complaint the same as though specifically set out herein again.

19, The Delta Defendants, at all relevant times, were in the business of owning,
operating, piloting, and performing flight-attendant duties for Delta aircraft including, but not
limited to, Delta flight No. 863 operating on January 14, 2020.

20. On the occasion in question, Delta flight No. 863 was not reasonably safe for its
intended purposes and uses and was unreasonably dangerous for a period without warning to its
users and consumers, including, but not limited to, Barbara C. Hilton on board the aircraft on the
date in question.

21. Plaintiff, Barbara C. Hilton, was unaware of the unreasonably dangerous
condition of Delta flight No. 863, and the Delta Defendants were negligent in failing to warn
Barbara C. Hilton of the unreasonably dangerous condition. The Delta Defendants were negligent
and were strictly liable in tort to the Plaintiff, Barbara C. Hilton, for actual damages in the
amount of $995,000.00.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment of and from
the Delta Defendants, jointly and severally, for actua] damages in the sum of $950,000.00,
punitive damages in an amount sufficient to punish the Defendants and deter them from such
careless and careless conduct in the futures plus prejudgment interest; post judgment interest; and

all costs.
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 9 of 11
Case: 34Cl2:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 9of11

COUNT IV

22. ‘Plaintiff adopts by reference and realleges each and every allegation of all
paragraphs of all counts of the Complaint the same as though specifically set out herein again.

23. Delta Air Lines contracted with the Plaintiff, Barbara C. Hilton, to provide her
with safe, uneventful travel from New Orleans, Louisiana, to Indianapolis, Indiana, by way of
Atlanta, Georgia, and return her to New Orleans, Louisiana, from Indianapolis, Indiana, so that
she could safely return to her home in Jones County, Mississippi.

24. On the occasion in question, Delta Air Lines breached its contract and agreements
with the Plaintiff, Barbara C. Hilton, by performing its duties in an unworkman-like and unsafe
manner.

25, Plaintiff, Barbara C. Hilton, performed all terms of the contract to be performed
by her. But, the contract was breached by the Delta Defendants, and as a result, the Plaintiff
sustained damage in the amount of $995,000.00.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment of and from
the Delta Defendants jointly and severally for actual damages in the sum of $995,000.00,
punitive damages in an amount sufficient to punish the Defendants for such conduct; plus
prejudgment interest; post judgment interest; and all costs.

COUNT V
26. _—_— Plaintiff adopts by reference and realleges each and every allegation of all

paragraphs of all counts of the Complaint the same as though specifically set out herein again.
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 10 of 11
Case: 34C12:21-cv-00002 Document#:2 Filed: 01/11/2021 Page 10of11

27. Delta Air Lines, Defendant A (the captain), Defendant B (co-pilot), and
Defendants C-E (flight attendants) were in complete control of the aircraft; piloting the aircraft;
performing flight-attendant duties such as ensuring that Barbara C. Hilton was awake, sitting
upright, and belted in her seat for the landing of Delta flight No. 863 on January 14, 2020, when
an incident occurred, causing the Plaintiff, Barbara C. Hilton, severe and painful injuries. The
incident which occurred on or about January 14, 2020, does not and should not occur in the
absence of negligence, and as a result thereof, the Defendants, who had complete control of the
operation of the aircraft, the landing of the aircraft, the piloting of the aircraft, flying the aircraft,
ensuring that passengers were buckled in their seats, both at takeoff and landing, and servicing
the aircraft, are liable pursuant to res ipsa locquitur.

28. Plaintiff, Barbara C. Hilton, as a result of the negligence of the Delta Defendants
under res ipsa locquitur, is entitled to her damages in the sum of $995,000.00.

WHEREFORE, PREMISES CONSIDERED, Plaintiff demands judgment of and from
the Delta Defendants, jointly and severally, for actual damages in the sum of $995,000.00,
punitive damages in an amount sufficient to punish the Defendants for such conduct; plus
prejudgment interest; post judgment interest; and all costs.

Respectfully submitted, this the Ao. day of So n 2021,

PLAINTIFF

By: Azim E Haloy

WAYWE E. FERRELL, JR“

 

OF COUNSEL:

WAYNE E, FERRELL, JR.

10
Case 2:21-cv-00033-TBM-RPM Document 1-2 Filed 03/08/21 Page 11 of 11

Case: 34C12:21-cv-00002 + Document#:2 Filed: 01/11/2021 Page 11 of 11

Mississippi Bar No. 5182 '
Attomey at Law

Law Offices of Wayne E. Ferrell, Jr., PLLC

405 Tombigbee Street

Post Office Box 24448

Jackson, Mississippi 39225-4448

(601) 969-4700

11
